Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-3-2002

Amerada Hess Corp v. Zurich Ins Co
Precedential or Non-Precedential:

Docket No. 99-3505




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Amerada Hess Corp v. Zurich Ins Co" (2002). 2002 Decisions. Paper 238.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/238


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                    Nos. 99-3505 and 99-3512

                   AMERADA HESS CORPORATION;
              HESS OIL VIRGIN ISLANDS CORPORATION

             PAUL THOMPSON; JERAL STOKER; ESTATE OF
                ERNEST ISENBERG; JAMES MCKINLEY;
              REVEL CHELETTE, JR.; PATRICK BUNCH;
                         EDDIE BANNON,
                          Intervenors

                                 v.

                    ZURICH INSURANCE COMPANY

             PAUL THOMPSON; JERAL STOKER; ESTATE OF
                ERNEST ISENBERG; JAMES MCKINLEY;
              REVEL CHELETTE, JR.; PATRICK BUNCH;
                         EDDIE BANNON,
                   Appellants at No. 99-3505

                   AMERADA HESS CORPORATION;
              HESS OIL VIRGIN ISLANDS CORPORATION,
                   Appellants at No. 99-3512

        Appellate Division of the District Court for the
             Virgin Islands, Division of St. Croix
                     Civil No. 97-cv-00035
          District Judge: Honorable Raymond L. Finch

                      Argued: May 14, 2001
        BEFORE: McKEE, RENDELL and BARRY, Circuit Judges

                   _________________________

                     ORDER AMENDING OPINION
                   _________________________

     Per the direction of the Court, IT IS HEREBY ORDERED that the not precedential
opinion in the above cases, filed March 6, 2002, be amended to read as follows:

ROBERT H. SHULMAN, ESQ. (Argued)
Howrey, Simon, Arnold & White
1299 Pennsylvania Avenue, N.W.
Washington, D.C. 20004

MINDY G. DAVIS, ESQ.
Howrey, Simon, Arnold & White
1299 Pennsylvania Avenue, N.W.
Washington, D.C. 20004


                                        FOR THE COURT,


                                        ____________________
                                        Clerk
DATED: April 4, 200